Title: To Thomas Jefferson from David Gelston, 8 May 1807
From: Gelston, David
To: Jefferson, Thomas


                        
                            Sir,
                            New York May 8th. 1807.
                        
                        In my letter of the 29th ultimo I advised you of the receipt of a case of mustard and vinegar, which I have
                            shipped on board the Brig Celia. Capt. Mackinzie to the care of the Collector at Alexandria, and have requested him to
                            forward it immediately to you—
                        I also enclose a memorandum of the expenses I have paid, amount $6.95 I have not been called upon for
                            freight—
                  with great regard, I am, very sincerely yours,
                        
                            David Gelston
                            
                        
                    